DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 16, 2021, have been fully considered, in view of the amendments to the claims, and are persuasive.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objection to claims 1-8 is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on December 16, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/986,712 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The provisional nonstatutory double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
claim 1. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record. See, e.g., KR Publication 10-2015-0080739: pores are filled (and therefore not voids) with metal from a plating layer to increase conductivity and reduce ESR; compare independent claim 1: “conductive resin layer… includes a plurality of voids” for gas transport, see, e.g., specification page 3: “the gas generated from the moisture reaches the gap from the voids” (emphasis added). See also Applicant remarks filed December 16, 2021, pages 6-7.
Therefore claims 1-8 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848